Citation Nr: 1331858	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  10-12 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a chronic cervical spine disorder and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Jeffrey Bunton, attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971 and from August 1976 to October 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which confirmed and continued a previous denial of service connection for cervical spondylosis with myelopathy.   

In September 2008, the Board previously denied the claim for a chronic cervical spine disorder.  The Board must first address the issue of whether new and material evidence has been received to reopen the claim because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Accordingly, the claim on appeal has been recharacterized as it appears on the cover page of the instant decision.

The claim for a chronic cervical spine disorder under a merits analysis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 2008 decision, the Board denied the claim for a chronic cervical spine disorder; the Veteran did not file a motion for reconsideration or appeal the denial to the United States Court of Appeals for Veterans Claims (Court).  

2.  Certain items of evidence received since the September 2008 Board decision are not cumulative and redundant, and relate to an unestablished fact that is necessary to substantiate the claim of service connection for a chronic cervical spine disorder.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the Veteran's claim for service connection for a chronic cervical spine disorder.  38 U.S.C.A. §§ 5108, 7103(a), 7104(b), 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1100, 20.1105 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance 

The Board believes no discussion of compliance with the notice and assistance provisions is necessary at this time.  There is no prejudice to the Veteran in light of the reopening of the claim of service connection for a chronic cervical spine disorder.  It is anticipated that any deficiencies will be remedied by the actions directed in the remand section of this decision. 


II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks to reopen his claim of service connection for a chronic cervical spine disorder.  The record indicates that in a September 2008 decision, the Board denied a claim for a chronic cervical spine disorder on the basis that such condition was not incurred during the Veteran's period of active military service.  The Board additionally found that degenerative disc disease (DDD) of the cervical spine did not manifest in the year following separation from either period of active military service.   

As a general rule, a decision by the Board is final unless the Chairman of the Board orders reconsideration of the decision.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100(a).   Under 38 U.S.C. § 7104(b), the Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  

The Chairman of the Board has not ordered reconsideration of the September 2008 decision.  The Veteran did not appeal the denial with respect to this claim to the Court.  38 U.S.C.A. §§ 7103, 7252 (West 2002); 38 C.F.R. § 20.1100 (2012).  Thus, the Board's September 2008 decision may not be reopened and allowed on the same factual basis.  See 38 U.S.C.A. §§ 5108, 7104; King, supra; DiCarlo, 20 Vet. App. at 55.  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).
The record indicates that in its June 2001 rating decision, the RO denied service connection for cervical spondylosis with myelopathy on the basis that there was no evidence of a chronic cervical spine condition during service.  The RO further found that there was no evidence to show the current condition was incurred in or aggravated by the Veteran's period of military service.  In May 2005, the Board upheld the denial of the RO.  The Veteran appealed to the Court and in a May 2007 Memorandum Decision, the May 2005 decision was vacated and the matter was remanded to the Board.  In January 2008, the Board remanded the appeal to the RO pursuant to the Court's Memorandum Decision.  

In September 2008, the Board denied the claim for a chronic cervical spine disorder, variously diagnosed as cervical spondylosis, canal stenosis, neural foraminal narrowing, and status post anterior cervical diskectomy and allograft fusion, on the basis that such condition was not incurred in or aggravated by the Veteran's active service.  The Board further found that DDD of the cervical spine did not manifest in the year following separation from either period of active military service.  Notably, the Board determined that the mere fact the Veteran complained of neck and shoulder pain in service in 1980 was not enough to establish that a chronic cervical spine disorder manifested during his active military service.  The Board found that there was a 19 year gap between his discharge from active service in 1980 and the first diagnosis of cervical osteoarthritis in 1999.  In essence, as one basis for denial, the Board determined that there was a lack of continuity of neck/shoulder symptomatology after his discharge from service.   

The Veteran continues to contend that he is entitled to service connection for a chronic cervical spine disorder.  Specifically, he asserts that he injured his neck in the spring of 1977 when his leg became entangled on a rope barrier, which was part of an obstacle course, causing him to fall 20 to 25 feet and land on his head, neck, and shoulder area. 

Of record at the time of the September 2008 Board decision were the Veteran's service treatment records which contain no evidence of the described incident.  In February 1980, the Veteran complained of neck and back pain.  He denied a history of trauma.  X-rays of the cervical spine were negative.  In September 1980, the Veteran made complaints of long standing neck and left shoulder pain.  He had a normal examination.  In October 1980, the Veteran again complained of neck, as well as shoulder, pain.  There were no neurologic deficits found upon physical examination.  The Veteran had good range of motion.  The examiner noted the Veteran had a normal examination.  X-rays were again negative. 

Post-service, the Veteran was first diagnosed with cervical osteoarthritis in 1999.  
VA outpatient treatment records dated in 2000 show the Veteran presented in May with a three week history of left arm and shoulder pain.  The Veteran denied any significant past medical history.  It was not until June 2000, that the Veteran relayed a history of injury during drills in service.  X-rays taken at that time showed a herniated nucleus pulposus of C5-6 and canal stenosis of C3-4 and C4-5.  A diskectomy was recommended. 

In July 2000, the Veteran underwent an anterior cervical diskectomy and allograft fusion for a ruptured C5-6 intervertebral disc.  

Upon VA examination in October 2007, the examiner opined that DDD of the cervical spine with post-fusion residuals was not related to an injury or medical condition during active duty service.  The examiner reasoned that had the Veteran fell on the back of his neck in 1977 as reported, it would have produced a significant degree of pain, which the examiner felt would have necessitated treatment between 1977 and 1980.  The examiner further noted that service medical records in 1980 noted no history of trauma.  The examiner further reasoned that the Veteran was able to work as a sheet-metal worker up until 1999.  The examiner also indicated that there was a long gap in treatment after service and VA records dated in 2000 were devoid of any findings of long-term chronic cervical dysfunction or evidence of atrophy.  The examiner stated that if there had been a long standing disk rupture from 1977 as claimed, one would expect to see some degree of atrophy and reflex loss, which the Veteran did not have.  The examiner concluded that it was more likely than not that the Veteran's cervical disk disease and myelopathy was related to some etiology other than active military duty. 

Upon VA examination in May 2008, the examiner opined that after review of the medical record and the Veteran's history, it was not at all likely that the 
Veteran's cervical spine disorder, which began in 1999, was in any way related to the Veteran's service.  The examiner reasoned that between 1980 and 2000, the Veteran was able to maintain regular work at a factory.  The examiner concluded that despite current reports of neck pain since discharge, the chronologic time frame did not support an injury to the neck while in service, which would be causatively connected to the Veteran's symptoms beginning in 1999. 

A statement from AC indicated he observed the Veteran fall on his back and neck in the spring of 1977.

Evidence submitted subsequent to the September 2008 Board decision includes copies of an emergency room record from VA dated in 1998, wherein the Veteran complained of neck and shoulder pain.  The Veteran reported that he had pain for "years now."  He was diagnosed with chronic musculoskeletal pain. 

An August 2008 statement from the Veteran's sister indicated that she had witnessed the Veteran suffer from excruciating pain due to the fall he said happened on an obstacle course during service.  A statement from F.A. indicated he witnessed the Veteran in constant daily pain and consuming prescription pain killers and muscle relaxers on a daily basis.  

The May 2009 VA examiner opined DDD of the cervical spine was not related to a neck injury during service (as there was no record of such) and was more likely due to problems after service.  The examiner noted the gap in treatment for the cervical spine from 1980 to 1999.  He concluded the Veteran's current condition was more likely related to age and occupational history (heavy manual labor) than any incident in service. 

The Veteran testified in January 2010 before a Decision Review Officer (DRO) that he injured his neck during the second period of active service.  He reiterated the obstacle course incident and indicated that he was treated by medics.  He testified that x-rays were taken (which he was told were negative), he was prescribed pain medication, and placed on light duty. 

The Veteran testified before the Board in April 2013.  Aside from again describing the incident, he testified that he was treated for his neck at Hunter Army Airfield in Georgia during his last few months of service.

As noted previously, in the September 2008 rating decision, the Board determined that the evidence failed to establish that a chronic cervical spine disorder manifested during his active military service.  The Board found that there was a 19 year gap between his discharge from active service in 1980 and the first diagnosis of cervical osteoarthritis in 1999.  In essence, the Board determined that there was a lack of continuity of neck/shoulder symptomatology after his discharge from service.   

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.    

Through statements and testimony, the Veteran indicates that he has had continued problems with his neck since service.  Statements of the Veteran's sister and AF indicate they witnessed the Veteran suffer from constant daily pain.  Emergency room records dated in 1998 (dated prior to 1999, previously found to be the first objective evidence of complaints or treatment subsequent to discharge) show complaints of neck and shoulder pain for "years now."  

These "new" records are "material" when considered with the previous evidence of record.  They relate to an unestablished fact necessary to substantiate the Veteran's claim (continuity of symptomatology) and raise a reasonable possibility of substantiating the claim.  Therefore, the Veteran's claim for service connection for a 

chronic cervical spine disorder is reopened.  See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence has been received to reopen the claim of service connection for a chronic cervical spine disorder.  The appeal to this extent is allowed, subject to further development as addressed herein below.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of service connection for a chronic cervical spine disorder.

Given service treatment records showing treatment for neck and shoulder pain in service, statements of the Veteran that he has continued problems with his cervical spine since the incident during service, statements of AC that he witnessed the incident on the obstacle course, statements of the Veteran's sister and AF that the Veteran suffers from constant daily pain, and emergency room records dated in 1998 containing complaints of neck pain of many years duration, the Board finds that prior to considering the merits of the Veteran's claim, the Veteran should be afforded a new VA examination to determine the nature and etiology of the claimed condition.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  The pertinent facts delineated in the decision portion are incorporated by reference.   

The Veteran testified that he was treated for his neck in the final months of service at Hunter Army Airfield (HAAF) in Georgia.  The Veteran's service personnel records show he was stationed with D Troop, Second Squadron, and Company D, 24th Aviation Battalion, Hunter AAF, Georgia, from February 1979 to October 1980.  The Board notes there are records from HAAF associated with the claims folder.  In the event that there are missing records, the RO should make an attempt to obtain outstanding treatment records from HAAF, if any, upon Remand.  38 C.F.R. § 3.159(c)(2).  

Any missing and/or ongoing VA and private medical treatment records pertinent to the issue must also be obtained upon Remand.  38 C.F.R. § 3.159(c)(1), (2).  

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Take all indicated action in order to obtain copies of any VA clinical or private treatment (after securing the necessary releases) records not on file pertaining to treatment of the claimed condition.  All records and/or responses received should be associated with the claims file.

2.  Take all indicated action in order to obtain copies of any outstanding service treatment records not on file pertaining to treatment of the Veteran's neck directly from the hospital located at HAAF in Georgia.  The Veteran's was stationed with D Troop, Second Squadron, and Company D, 24th Aviation Battalion, Hunter AAF, Georgia, from February 1979 to October 1980.  All records and/or responses received should be associated with the claims file.

3.  After completion of the foregoing, schedule the Veteran for the appropriate VA examination.  The Veteran's entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, Veterans Benefits Management System (VBMS), CAPRI, and AMIE) must be available for review by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records in Virtual VA or VBMS that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All indicated tests or studies must be completed.  The examiner should describe all findings  in detail.    

All current cervical spine disabilities, should be clearly reported.  The examiner should offer an opinion in response to the following: is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed cervical spine disorder is related to the Veteran's active military service?  Specifically, the examiner should assume that some incident occurred during service whereby the Veteran injured his neck and address whether there are any current chronic residuals thereof.  

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue in light of all evidence of record, to include any records contained within Virtual VA and VBMS.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


